This is an appeal by defendant from an order denying its motion for a change of the place of trial.
From the record it appears that the contract involved in the action, entered into by correspondence, was made in Fresno County, and was to be performed there. It also *Page 236 
appears that the defendant's principal place of business is in that county. Under familiar rules, therefore, the defendant was entitled to have the case tried in the county of Fresno. It is true that a small part of the work to be done by the plaintiff, under said contract, consisted in the alteration of some showcases, which when so altered were to be delivered for shipment to Fresno f. o. b. San Francisco; but these cases and other fixtures to be manufactured by plaintiff in San Francisco were to be installed by it in the defendant's store in Fresno, so that this part of the contract, like the remainder, must be regarded as performable in Fresno County.
The order is reversed, and the court is directed to grant defendant's demand that the place of trial of the action be changed from the city and county of San Francisco to the county of Fresno.